 



Exhibit 10.71
[free translation]
SETTLEMENT AGREEMENT
BETWEEN THE UNDERSIGNED:
Ciao France SAS, a limited company with a share capital of €100.000, whose
registered office is located at 18 rue Horace Vernet F-92130 Issy les
Moulineaux, France, registered with the Trade and Companies Registry of Nanterre
under the number 429 627 839 represented by Ciao Surveys GmbH itself represented
by Alberto Abisso and Richard Thornton.
Hereinafter referred to as the Company     
Ciao Surveys France SAS, a limited company with a share capital of €37.000,
whose registered office is located at 18 rue Horace Vernet F-92130 Issy les
Moulineaux, France, registered with the Trade and Companies Registry of Nanterre
under the number 495 224 248 represented by Ciao Surveys GmbH itself represented
by Alberto Abisso and Richard Thornton.
Hereinafter referred to as the Company     
Hereinafter referred together the Companies
PARTY OF THE FIRST PART
AND
Nicolas Metzke, residing 12, rue de la Juvinière, F-78350 Les Loges-en-Josas,
France
hereinafter referred to as the Executive
PARTY OF THE SECOND PART
TOGETHER THE PARTIES

 



--------------------------------------------------------------------------------



 



2

WHEREAS:
I SUMMARY OF THE FACTS
Whereas the Executive has joined the Ciao Group since January 12th, 2000 and has
been working for several companies of the Group. He joined Ciao France SAS as
from 1rst June 2002. The Executive has also been working for Ciao Surveys France
SAS since the foundation of the Company.
Lately he was serving as managing director (Geschäftsführer) of the Ciao Surveys
GmbH, a German company, pursuant to an Agreement dated as of July 25, 2006 (the
“Executive Agreement”).
He was also serving as company officer in the quality of General Manager
(“directeur Général”) of Ciao France SAS based on a Letter of Appointment dated
July 25, 2006 (the “Letter of Appointment”). The Executive was exclusively
holding a company officer mandate (“mandat social”) as all his previous work
relationship have been terminated prior to his appointment as Company officer.
The Executive was also the permanent representative of Ciao Surveys GmbH sole
shareholder of the Companies.
The Executive was performing duties both in Germany and France for Ciao Group
and was receiving an overall remuneration of €245.000 per annum.
By instruction given on 26 November 2007, Ciao Surveys GmbH required the
Executive to resign his positions of Managing Director of the German Company.
Later on by letter dated 27 December 2007, Ciao France SAS dismissed him from
his mandate of Managing Director of Ciao France SAS and Ciao Surveys France SAS.
Immediately after this dismissal from his Companies mandate, the Executive
replied to the Company challenging his termination arguing that firstly the
Company had no reason to terminate his French mandate and secondly that his
duties have not been validly terminated as in fact he was not a company officer
but an employee. Indeed, he pretended that he had never resigned from his
employee status and that moreover his functions as Managing Director were
accomplished under an employment contract as his mandate was not authorized by
the by laws of the Company.
In such circumstances, the Company immediately sent to the Executive a letter by
which it also terminated his employment contract. The letter was referring to
the termination of the relationship with the Executive regardless of the nature
of the relation.
The Executive then argued that this letter could not be considered as a
dismissal letter as it was groundless and expressed his intention to apply to
the Labour Court to be awarded compensation for the harm suffered.

 



--------------------------------------------------------------------------------



 



3

II THE EXECUTIVE ARGUMENT
The Executive argued that his dismissal as an employee was irregular in its form
as Ciao France SAS dismissed him suddenly without following the termination
procedure and without granting him any termination notice. Furthermore the
Executive argued that the termination was groundless as the letter sent to him
did not refer to any specific ground for dismissal but was referring to the
termination of his company officer mandate.
The Executive puts to the Company the substantial immaterial and financial loss
that he was suffering by reason of his dismissal. The Executive was insisting on
the fact that the suddenly of his termination was likely to prejudice to his
professional reputation as he was a well known person in the market sector where
he was working. The Executive pointed out the fact that his dismissal with no
reason will lead his business partner to be suspicious and think that he has
been through out of the Company by reason of his inability to properly perform
his duties.
It was in those circumstances that the Executive threatened to apply to the
Labour Court in order for his rights to be upheld and obtain significant
indemnification.
III THE COMPANY’S ARGUMENT
The Company disagreed with the Executive and recalled him that he had validly
resigned from his previous employee’s functions as stated on his letter of
appointment dated 25 July 2006.
The Company indicated that it has validly terminated his company officer mandate
and that there was no need to pay him any damages as the Company was entitled to
terminate him. This dismissal was taking place in the frame of the separation
process of the Company’s internet survey solutions and comparison shopping
businesses. In this context, the Company had no other option than terminate the
Executive mandate.
Nevertheless, the Parties met and endeavoured to reach an amicable solution,
without considering it being tantamount to an admission of their respective
claims.
Thus, in order to definitively settle this matter in the best interests of both
parties, and to avoid any future problems that may arise from the aforementioned
circumstances, and inter alia the uncertainty associated with court proceedings,
the parties have decided to resolve their dispute out of court, by the
reciprocal concessions provided herein, without this settlement agreement being
tantamount to an admission of their respective claims.
* * *

 



--------------------------------------------------------------------------------



 



4 
NOW, THEREFORE, IT IS AGREED AS FOLLOWS:
ARTICLE 1
The parties confirm that the Executive relations with the Company either as
company officer or as employee were terminated on 31 December 2007. Therefore
the Executive confirms that he will not challenge the regularity of the
procedure followed nor the ground for termination.
The Company undertakes to do all necessary actions and legal publications
promptly so that the Executive’ name will be removed from all Company’s register
and any company’s of the group register.
It is recalled that the Executive and Ciao GmbH have mutually agreed not to
implement the non-compete obligation as stated in the GmbH appointment letter
dated 25 July 2006 in consideration of the other non-compete obligation that the
Executive has agreed to take in the course of this settlement agreement as
stated in article 8 below.
It is also recalled that, the parties agree that the obligations of the
Executive under the Share Purchase Agreement Ciao AG dated as of 6 April 2005
between, among others, the Executive, SRVY Acquisition GmbH and Ciao Holding
GmbH, including but not limited to the non-compete clause in Section 16 of such
agreement, shall not be affected by the above waiver and remains in full force
and effect.
The Executive acknowledges that he is bound by the non-compete obligations
stated in article 8 below towards the Company and any company of the Ciao Group.
ARTICLE 2
The Parties confirm that the Executive was paid all the amounts due as his solde
de tout compte.
The Executive acknowledges that no other amount or right shall be owed to him
pursuant to his relationship whether under an employment contract or a company
officer mandate in accord and satisfaction and that the payments already
received fulfil him and meet all of his rights, remuneration and indemnities
(without the list being exhaustive) arising from his relationship either as an
employee or as a company officer and from any other de jure or de facto
relations having existed between the Parties.
The Executive confirms that he has returned to the Company (with relieving
effect for the Executive) the Company car or the relevant leasing agreement
assumed by the Executive (with relieving effect for the Company) as from 31st
December 2007.
The Executive confirms that he has returned all documents etc. to the Company,
and he confirms that he has not kept any copy of whatever nature.

 



--------------------------------------------------------------------------------



 



5 
ARTICLE 3
The Company will pay the Executive this day the gross amount of EUR €193.000 as
a final and binding lump sum settlement indemnity freely negotiated between the
Parties as compensation for the harm, including the immaterial loss and
professional and employment-related damage, claimed by the Executive.
The CSG/CRDS social security contributions will be deducted by the Company from
the gross amount of the settlement indemnity in accordance with statutory
requirements, which the Executive accepts without any reservation. Therefore the
net amount will be of €178,023.20.
This amount will be paid by wire transfer on the account indicated by the
Executive as follows :

  •   A first wire transfer of an amount of €100,000 at the signature of the
present agreement;     •   A second wire transfer of an amount of €78,023.20 the
latest on 7 March 2008.

ARTICLE 4
In consideration of the payment referred to in article 3 hereinabove, and of the
concessions granted by the Company, the Executive confirms that all his rights,
claims and payments (whether as remuneration, indemnity in lieu of paid leave,
prior notice, bonuses, premiums, or other forms of remuneration or compensation,
including damages for unfair dismissal or termination and damages for irregular
proceedings, irrespective of the cause or source thereof vis-à-vis the Company
and/or member companies of the group to which it belongs or may belong in the
future, have been met and fulfilled as regard the execution, performance and
termination of the de facto and de jure relationship having existed between
them.
Consequently, the Executive declares that he irrevocably waives all challenges,
claims or actions, current or future, vis-à-vis the Company and/or its assignees
and/or member companies of the group to which it belongs or may belong in
future, pertaining to the performance and/or termination of the relationship.
On January 1, 2009 the Company shall release the Executive from all claims
relating to the period prior to signing this Agreement, arising from or relating
to the Executive’s employment with the Company, his services as managing
director, his services as General Manager of Ciao Surveys France and any
activity on behalf of any and all companies affiliated with the Company, unless
such claims and the facts giving rise to such claims have been reduced to
writing with reasonable particularity and delivered to the Executive prior to
such date, in which case such claims will not be released and may be pursued by
the Company and its affiliates.

 



--------------------------------------------------------------------------------



 



6 
ARTICLE 5
The Parties undertake to refrain from any action that may harm their mutual
interests. Failing this, the Parties reserve the right to initiate all necessary
legal action for the preservation of their interests.
In particular, the Executive undertakes not to disclose any of the confidential
information to which he had access in connection with the performance of his
functions.
The Executive also undertakes to refrain from disparaging the Company or
Companies of the Ciao Group or any of its directors, managers, employees,
products or services.
On a same way the Companies undertake to refrain from disparaging the Executive
and to be neutral in respect of references that may be required by third parties
on the Executive for work finding purposes. To this extent, the Company agrees
to issue a reference letter to the Executive.
ARTICLE 6
The Executive acknowledges that he is fully informed of his position vis-à-vis
the revenue and labour authorities and states that these issues shall in no way
affect this settlement agreement.
The Executive states that he was given sufficient time prior to the execution
hereof and that he has been able to take legal advise and give his consent to
this agreement freely.
ARTICLE 7
The Parties undertake to observe the utmost confidentiality in respect of the
terms of this settlement agreement and not to disclose the contents hereof other
than for filling purposes in compliance with legal requirements, to revenue and
labour authorities at their request or for the purposes of enforcing this
agreement.
The Executive thus undertakes not to disclose the terms hereof to any third
party, with the exception of the aforementioned administrative authorities.
ARTICLE 8
The Executive hereby undertakes to refrain from competing with the Company or
soliciting its employees or the employees of affiliated companies, for a period
of 12 months after the termination of the relationship with the Company within
continental Europe and US territory, and agrees that the remuneration as
provided by this agreement for this undertaking is adequate.

 



--------------------------------------------------------------------------------



 



7 
Competing Business is the present business of the Company, Ciao France SAS, Ciao
Surveys SAS, Greenfield Online, and all companies affiliated therewith, which is
deemed to include (i) the provision of Internet survey solutions to the global
marketing research industry, including data collection products and services,
the recruitment and management of Internet-based panels, and any other
activities whose purpose it is to elicit responses from consumers for
market-research purposes, and (ii) the creation and operation of shopping search
engines or the creation or operation of consumer product reviews and consumer
product ratings platforms. Shopping search engines are defined as websites whose
primary business it is, by way of providing product and price databases, to help
Internet users make more informed purchasing decisions and which generate
revenues from affiliated websites in relation to visitors directed to such
affiliated websites from the shopping search engine site. Revenues can be
obtained by cost per click, cost per lead, or other revenue models. Consumer
product review and ratings platforms are websites whose primary business is to
allow members or website visitors to convey their opinions on various consumer
products from which a rating scale is derived.
The Executive agrees not to make any further statements of any kind to the
public or to employees of the Company or any other person regarding his work as
managing director of the Company, the termination of his office or any other
matter regarding the Company, its management or directors, and any affiliate of
the Company or their respective business, management or directors unless
previously approved in writing by the CEO of Greenfield Online, Inc. Executive
agree not to give or lend assistance to any person, firm or entity in any claim
or litigation pending or contemplated against the Company, Ciao Surveys France,
Greenfield Online, Inc., or any company affiliated therewith, or any of their
officers, directors, shareholders or employees.
It is understood that the Executive continues after termination of the
employment to be under an obligation to strictly keep confidential all business
secrets of the Company and its affiliates and not to harm the Company or any of
its affiliates such as by making any disparaging remarks in their regards.
As a counterpart of this non-compete obligation the Company will pay a monthly
gross amount of €4,333.
The non-compete and non-solicitation covenants set out in this article are
geographically limited to Continental Europe and US territory.
If the Company becomes aware of any infringement of the provisions of this
article by the Executive, the Company shall give a notice to the Executive
enjoining him to cease any such infringement immediately. In case of failure to
comply with this injunction, the Executive shall pay to the Company an indemnity
whose amount is hereby agreed by the Parties as a lump sum equal to € 6months
gross salary representing €40,998 without prejudice to the Company’s right to
claim additional damages before the appropriate Court.

 



--------------------------------------------------------------------------------



 



8 
ARTICLE 9
The parties expressly represent that they intend this agreement to constitute a
settlement under the terms of articles 2044 et seq. of the French Civil Code, so
that it shall be vested with the authority of res judicata without the
possibility of appeal as between the parties and that it may not be challenged
by either party on any grounds whatsoever, including in particular on grounds of
mistake of law or of fact.
ARTICLE 10
The validity, construction and performance of this Agreement shall be governed
by French Law. Any dispute arising under or in connection with this Agreement
shall be subject to the exclusive jurisdiction of French courts.
Executed in
on                    2008
in three original counterparts

         
 
       
 
 
 
   
/s/  Nicolas Metzke
       
 
 
 
   
 
       
Nicolas Metzke*
       
 
       
 
 
 
    /s/  Alberto Abisso
 
  /s/  Richard Thornton
 
   
 
         
Alberto Abisso
  Richard Thornton    

Representing Ciao France SAS
                    and Ciao Surveys France SAS
 

*   Inscrire la mention« Lu et approuvé. Bon pour accord. Bon pour transaction
en renonciation à toute action »   **   Inscrire la mention « Lu et approuvé.
Bon pour transaction »

 